DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's amendments and arguments filed 8/3/2022 have been fully considered:
The rejection of claim 2 has been updated to address the newly amended limitation.
The Double Patenting rejection has been overcome by the newly amended limitations in claims 2, 5, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. Pub #2008/0118743), in view of Omura et al (U.S. Pub #2010/0140612).
With respect to claim 2, Lee teaches a semiconductor device comprising: 
a pixel portion comprising: 
a first transistor (Fig. 1-2, T2); 
a color filter layer (Fig. 2, 88 and Paragraph 30); and 
a partition over (Fig. 2, 18) and overlapping with the color filter layer, 
wherein the first transistor comprises a first semiconductor layer (Fig. 2, 55a), a first source electrode layer (Fig. 2, 53), and a first drain electrode layer (Fig. 2, 70), 
wherein a first insulating layer (Fig. 2, 14) is positioned over the first source and drain electrode layers, 
wherein the color filter layer (Fig. 2, 88) is positioned over the first insulating layer and not overlapping a first channel formation region (Fig. 2, 55a and Paragraph 34) of the first transistor, and 
wherein the partition (Fig. 2, 18) comprises a region overlapping the first channel formation region.
Lee does not teach that the first transistor comprises a first oxide semiconductor layer.
Omura teaches a transistor that is in a pixel portion, wherein the transistor comprises a first oxide semiconductor layer (Paragraph 86).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first oxide semiconductor layer in the first transistor of Lee as taught by Omura in order to provide a highly mobile layer that can be deposited at a low temperature (Paragraph 2-4 and 86).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Omura, in view of Kimura et al (U.S. Pub #2006/0007212).
With respect to claim 3, Lee does not teach that a circuit portion is a protection circuit portion.  
Kimura teaches a display device, wherein a circuit portion is a protection circuit portion (Paragraph 184).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a protection circuit portion in the device of Lee as taught by Kimura in order to prevent static electricity in the device (Paragraph 184).  
With respect to claim 4, Lee does not teach a second transistor comprises a second source electrode layer, a second drain electrode layer, and a gate electrode layer, and wherein the second drain electrode layer is electrically connected to the gate electrode layer of the second transistor.  
Kimura teaches a display device, wherein a second transistor comprises a second source electrode layer, a second drain electrode layer, and a gate electrode layer, and wherein the second drain electrode layer is electrically connected to the gate electrode layer (Paragraph 184).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second transistor in the device of Lee wherein the second drain electrode layer is electrically connected to the gate electrode layer as taught by Kimura in order to prevent static electricity in the device (Paragraph 184).  

Allowable Subject Matter
Claims 5-8 and 10 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826